DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 7, filed on May 4, 2022, with respect to lack of antecedent basis have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejection of claim 9 has been withdrawn. 
Applicant’s arguments, see pages 2 and 3, filed on May 4, 2022, with respect to anticipation by Geisel et al. have been fully considered and are persuasive in view of the claim amendments. 
The 35 U.S.C. § 102(a)(1) rejection of claims 1, 13, and 19 has been withdrawn. 
Applicant’s arguments, see page 3, filed on May 4, 2022, with respect to unpatentability over the prior art combination of Geisel et al. and Sullivan et al. have been fully considered and are persuasive in view of the claim amendments. 
The 35 U.S.C. § 103 rejection of claims 2-7, 9-12, 14-17, 20, and 21 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-17, 19, and 20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 

The prior art of record, taken alone or in combination, does not teach or suggest a system as recited by independent claim 1, comprising: 
a fluid circuit comprising a valve and a fluid pump; and 
a processing system configured to receive a command to increase a hydraulic braking load to the rotational component and close the valve to raise the fluid pressure at the pump outlet based on a braking command. 
The prior art of record, taken alone or in combination, does not teach or suggest a rotational system performing a method as recited by independent claim 13, comprising the step of: 
at least partially closing a valve to thereby raise the pressure of the fluid within the fluid circuit to effect an increase in the braking load applied to the shaft based on detecting an electrical or mechanical failure. 
The prior art of record, taken alone or in combination, does not teach or suggest a method of decelerating a rotational component in a system as recited by independent claim 19, comprising: 
a fluid circuit comprising a valve and a fluid pump; 
the method comprising the steps of: 
capturing a metric of the electric machine, wherein the metric is electric current or voltage; and 
closing the valve based on detecting an electrical failure. 
Dependent claims 2-7, 9-12, 14-17, and 20 are considered allowable due to their respective dependence on allowed independent claims 1, 13, and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        May 10, 2022